Citation Nr: 1026844	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970, and from January 1979 to September 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in part, denied the Veteran's claim of 
entitlement to service connection for bilateral tinnitus.


FINDING OF FACT

The preponderance of the evidence does not show that a nexus 
exists between the Veteran's military service, to include in-
service noise exposure, and his current tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2008, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  That letter also notified the Veteran 
of the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in the analysis 
below, the Veteran was provided with a VA examination in February 
2009.  The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological evaluation, and 
rendered an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not contended 
otherwise.  The Veteran declined to have a personal hearing 
before a Veterans Law Judge.  Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran essentially contends that he currently has bilateral 
tinnitus related to his military service. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

The record shows that the Veteran currently has bilateral 
tinnitus as noted in the February 2009 VA examination report.  
Hickson element (1) is accordingly met as to bilateral tinnitus.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal 
diagnoses or complaints of tinnitus in service.  Accordingly, 
Hickson element (2) is not met with respect to disease.  

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he was exposed to noise from aircraft during 
service.  The Veteran's DD 214 shows that he was a Jet Engine 
Technician during service.  Also, the Board notes that the 
Veteran is competent to give evidence about what he experienced 
and hearing problems are subject to lay observation.  See e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006).  Therefore, the Board finds that the Veteran 
was exposed to hazardous noise during service.  Hickson element 
(2) is therefore satisfied.

With respect to crucial Hickson element (3), nexus, the question 
presented, i.e., the relationship, if any, between the Veteran's 
current bilateral tinnitus and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Upon review of the claims folder and evaluation of the Veteran, 
the February 2009 VA examiner noted the Veteran's report that 
tinnitus began within the past three to five years.  Accordingly, 
the examiner opined that it was not likely that tinnitus was 
related to military service.  The Veteran has submitted no 
competent medical nexus evidence contrary to the opinion cited 
above.  The Veteran has been accorded ample opportunity to 
furnish medical and other evidence in support of his claim; he 
has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a 
claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself contends that a medical 
relationship exists between his current tinnitus and service, 
while he is competent to report his symptoms, such as 
experiencing locust-like sounds in his ears, the evidence does 
not show that he has the requisite training or experience to 
render medical opinions regarding etiology of his disability.  
Accordingly, his statements regarding etiology are of little 
probative value.  See also 38 C.F.R. § 3.159 (a)(1) (noting that 
competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  Of greater 
probative value is the opinion reached by the February 2009 
audiologist who reviewed the claims folder, obtained a history 
from the Veteran (both service and postservice), and examined the 
Veteran.

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology, the 
Board notes that the Veteran has not contended that he has had 
tinnitus since service.  As noted above, he has indicated that 
onset was around 2004 (over 10 years following service 
discharge).  In the interim, there were no documented complaints 
of, or treatment for, tinnitus.  (Notably, the Veteran indicated 
to the February 2009 VA examiner that he worked as an aircraft 
mechanic as a civilian for 10 years following service discharge).  
In any case, supporting medical evidence is required.  See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must 
be medical evidence on file demonstrating a relationship between 
the Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent).  Such evidence is lacking 
in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of absence 
of complaint with respect to the condition he now raised).  
Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), nexus, has not been satisfied, 
and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


